DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 17 February 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 17 February 2021.
Claim Objections
5.  Claim 9 objected to because of the following informalities:  punctuation.  There is no colon after the word “comprising” in the preamble.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the same access point" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat US 2013/0167211 A1 in view of Jung et al US 2016/0242033 A1 (hereinafter Jung).
As to claim 1, Kamat discloses a method, comprising: 
performing, at a first time, a first authentication of a first device or a first user of the first device (i.e. server authenticates credentials) [0026]; 
determining a reauthentication interval based on the first device being connected to the at least one second device in the communication session (i.e. retrieving re-authentication duration based on authenticated session) [0026]; and 
initiating, at a second time that is after the first time by the reauthentication interval, a second authentication of the first device or the first user of the first device (i.e. after duration is expired or if any of the user properties are changed) [0026-0027].  
Kamat does not teach determining that the first device is connected to at least one second device in a communication session, the at least one second device or at least one second user of the at least one second device being authenticated.
Jung teaches determining that the first device is connected to at least one second device in a communication session (i.e. determining if devices are connected) [0103], the at least one second device or at least one second user of the at least one second device being authenticated (i.e. authentication completed) [0104].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kamat so that it would have been determined that the first device was connected to at least one second device in a communication session, the at least one second device or at least one second user of the at least one second device being authenticated.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kamat by the teaching of Jung because it helps an electronic device unsubscribed to a specified network service to use a communication network that a corresponding service provider supports [0006].
As to claim 4, Kamat teaches the method of claim 1, wherein the reauthentication interval is longer than a default interval (i.e. duration longer than default value) [0022].  
8.  Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat US 2013/0167211 A1 and Jung et al US 2016/0242033 A1 (hereinafter Jung) as applied to claim 1 above, and further in view of Brannon US 2017/0126660 A1.
As to claim 2, the Kamat-Jung combination does not teach transmitting, to the first device, a request for a first authentication factor.  The Kamat-Jung combination does not teach receiving, from the first device, the first authentication factor.  The Kamat-Jung combination does not teach transmitting, to the first device or a third device, a request for a second authentication factor.  The Kamat-Jung combination does not teach receiving, from the first device or the third device, the second authentication factor.  
Brannon teaches transmitting, to the first device, a request for a first authentication factor (i.e. the authentication request includes a first authentication factor) [abstract].  Brannon teaches receiving, from the first device, the first authentication factor (i.e. providing SSO credential) [0035].  Brannon teaches transmitting, to the first device or a third device, a request for a second authentication factor (i.e. after determining that multi-factor authentication is required requesting another factor) [0035].  Brannon teaches receiving, from the first device or the third device, the second authentication factor (i.e. providing supplementary factor) [0035].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Jung combination so that transmitting, to the first device, a request for a first authentication factor.  The Kamat-Jung combination does not teach receiving, from the first device, the first authentication factor.  The Kamat-Jung combination does not teach transmitting, to the first device or a third device, a request for a second authentication factor.  The Kamat-Jung combination does not teach receiving, from the first device or the third device, the second authentication factor.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Jung combination by the teaching of Brannon because it provides multi-factor authentication for native applications [0004].
9.  Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat US 2013/0167211 A1 and Jung et al US 2016/0242033 A1 (hereinafter Jung) as applied to claim 1 above, and further in view of Haynes et al US 2010/0167692 A1 (hereinafter Haynes).
As to claim 3, the Kamat-Jung combination does not teach the method of claim 1, wherein the communication session comprises a voice call, a video call, or an instant messaging session.  The Kamat-Jung combination does not teach wherein the first device transmits first data to the second device in the communication session.  The Kamat-Jung combination does not teach wherein the second device transmits second data to the first device in the communication session.  
Haynes teaches that the communication session comprises a voice call, a video call, or an instant messaging session (i.e. voice communication) [abstract].  Haynes teaches that the first device transmits first data to the second device in the communication session (i.e. data exchange between devices) [abstract].  Haynes teaches that the second device transmits second data to the first device in the communication session (i.e. data exchange between devices) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Jung combination so that the communication session would have comprised a voice call, a video call, or an instant messaging session.  The first device would have transmitted first data to the second device in the communication session.  The second device would have transmitted second data to the first device in the communication session.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Jung combination by the teaching of Haynes because it provides security during voice calls [0002].
10.  Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat US 2013/0167211 A1 and Jung et al US 2016/0242033 A1 (hereinafter Jung) as applied to claim 1 above, and further in view of Jubilee et al US 2022/0021706 A1 (hereinafter Jubilee).
As to claim 5, the Kamat-Jung combination does not teach disconnecting the first device from a secured resource.  
Jubilee teaches disconnecting the first device from a secured resource (i.e. security server instructs the secure resource to disconnect from the user device) [0041].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Jung combination so that the first device would have been disconnected from a secured resource.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Jung combination by the teaching of Jubilee because it helps strengthen protection against malicious attacks [0001].
11.  Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat US 2013/0167211 A1 and Jung et al US 2016/0242033 A1 (hereinafter Jung) as applied to claim 1 above, and further in view of Bietz et al US 2015/0195394 A1 (hereinafter Bietz).
As to claim 6, the Kamat-Jung combination does not teach transmitting, to the first device or a third device associated with the first user, a request for a third authentication factor.  
Bietz teaches transmitting, to the first device or a third device associated with the first user, a request for a third authentication factor (i.e. transmitting request for third factor) [0023].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Jung combination so that a request for a third authentication factor would have been transmitted to the first device or a third device associated with the first user.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Jung combination by the teaching of Bietz because it helps strengthen authentication [0006].
12.  Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat US 2013/0167211 A1, Jung et al US 2016/0242033 A1 (hereinafter Jung) and Bietz et al US 2015/0195394 A1 (hereinafter Bietz) as applied to claim 6 above, and further in view of Coleman et al US 2019/0121961 A1 (hereinafter Coleman).
As to claim 7, the Kamat-Jung-Bietz combination does not teach selecting the third authentication factor based on the first device being connected to the at least one second device in the communication session.  
Coleman teaches selecting the third authentication factor based on the first device being connected to the at least one second device in the communication session (i.e. selecting an authentication procedure based on the computer being connected) [0015].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Jung-Bietz combination so that selecting the third authentication factor would have been based on the first device being connected to the at least one second device in the communication session.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Jung-Bietz combination by the teaching of Coleman because it provides configurable and customizable internet isolation and security schemes for a host computer system [0006].
13.  Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat US 2013/0167211 A1 and Jung et al US 2016/0242033 A1 (hereinafter Jung) as applied to claim 1 above, and further in view of Sim et al US 2020/0280616 A1 (hereinafter Sim).
As to claim 8, the Kamat-Jung combination does not teach receiving, from at least one independent device, an indication that the first user is operating the first device.  The Kamat-Jung combination does not teach wherein determining the reauthentication interval is further based on the indication that the first user is operating the first device.  
Sim teaches receiving, from at least one independent device, an indication that the first user is operating the first device (i.e. receiving an indication of the first user operating device) [0091].  Sim teaches wherein determining the reauthentication interval is further based on the indication that the first user is operating the first device [0091].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Jung combination so that an indication that the first user was operating the first device would have been received from at least one independent device.  Determining the reauthentication interval would have been further based on the indication that the first user was operating the first device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Jung combination by the teaching of Sim because it helps manage user interaction and task completion using multiple devices [0003].
14.  Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat US 2013/0167211 A1, Toole et al U.S. Patent No. 8,584,219 B1 (hereinafter Toole) in view of Jubilee et al US 2022/0021706 A1 (hereinafter Jubilee).
As to claim 9, Kamat discloses a system, comprising: 
at least one processor [0013]; and 
one or more non-transitory media storing instructions that, when executed by the system [0013], cause the system to perform operations comprising: 
performing a first authentication of a first device or a first user of the first device (i.e. server authenticates credentials) [0026]; 
based on performing the first authentication, connecting the first device to a protected resource (i.e. connected session) [0027].
Kamat does not teach determining that the first device is within a threshold distance of a second device associated with a second user, the second device or the second user being authenticated.  Kamat does not teach selecting an authentication factor based on the first device being within the threshold distance of the second device; disconnecting the first device from the protected resource.  Kamat does not teach transmitting, to the first device or a third device associated with the first user, a request for the authentication factor.  
Toole teaches determining that the first device is within a threshold distance of a second device associated with a second user, the second device or the second user being authenticated (i.e. within proximity) [column 6 line 64 to column 7 line 15].  Toole teaches selecting an authentication factor based on the first device being within the threshold distance of the second device (i.e. selecting authentication factor based on proximity) [column 6 line 64 to column 7 line 15]. Toole teaches transmitting, to the first device or a third device associated with the first user, a request for the authentication facto [column 6 line 64 to column 7 line 15]r.
Jubilee teaches disconnecting the first device from the protected resource (i.e. the security server instructs the secure resource to disconnect from the user device) [0041].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kamat so that it would have been determined that the first device was within a threshold distance of a second device associated with a second user, the second device or the second user being authenticated.  An authentication factor would have been selected based on the first device being within the threshold distance of the second device.  The first device would have been disconnected from the protected resource.  A request for the authentication factor would have been transmitted to the first device or a third device associated with the first user. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kamat by the teaching of Toole because it increases security in accessing a system [column 1, lines 8-13].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kamat by the teaching of Jubilee because it helps strengthen protection against malicious attacks [0001].
As to claim 12, Toole teaches the system of claim 9, wherein the authentication factor comprises at least one of a code or an indication that the first device is located in a predetermined location (i.e. client device transmit information of the geographic location) [column 4, lines 4-20].
15.  Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat US 2013/0167211 A1, Toole et al U.S. Patent No. 8,584,219 B1 (hereinafter Toole) and Jubilee et al US 2022/0021706 A1 (hereinafter Jubilee) as applied to claim 9 above, and further in view of Brannon US 2017/0126660 A1.
As to claim 10, the Kamat-Toole-Jubilee combination does not teach receiving, from the first device or the third device, the first authentication factor.  The Kamat-Toole-Jubilee combination does not teach based on receiving the first authentication factor, transmitting, to the first device or the third device, a request for a second authentication factor.  The Kamat-Toole-Jubilee combination does not teach receiving, from the first device or the third device, the second authentication factor.  The Kamat-Toole-Jubilee combination does not teach based on receiving the second authentication factor, reconnecting the first device to the protected resource.  
Brannon teaches receiving, from the first device or the third device, the first authentication factor (i.e. providing SSO credential) [0035].  Brannon teaches based on receiving the first authentication factor, transmitting, to the first device or the third device, a request for a second authentication factor (i.e. after determining that multi-factor authentication is required requesting another factor) [0035].  Brannon teaches receiving, from the first device or the third device, the second authentication factor [0035].  Brannon teaches based on receiving the second authentication factor, reconnecting the first device to the protected resource [0035].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Toole-Jubilee combination so that the first authentication factor would have been received from the first device or the third device.  Based on receiving the first authentication factor a request for a second authentication factor would have been transmitted to the first device or the third device.  The second authentication factor would have been received from the first device or the third device.  Based on receiving the second authentication factor the first device would have been reconnected to the protected resource.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Toole-Jubilee combination by the teaching of Brannon because it provides multi-factor authentication for native applications [0004].
16.  Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat US 2013/0167211 A1, Toole et al U.S. Patent No. 8,584,219 B1 (hereinafter Toole) and Jubilee et al US 2022/0021706 A1 (hereinafter Jubilee) as applied to claim 9 above, and further in view of Arashin et al US 2011/0222465 A1 (hereinafter Arashin).
As to claim 11, the Kamat-Toole-Jubilee combination does not teach determining that the first device and the second device are connected to the same access point (AP).  
Arashin teaches determining that the first device and the second device are connected to the same access point (AP) (i.e. determining first and second device are connected to the same access point) [0016].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Toole-Jubilee combination so that it would have been determined that the first device and the second device were connected to the same access point (AP).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Toole-Jubilee combination by the teaching of Arashin because it helps determine whether a connection is available [0003].
17.  Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat US 2013/0167211 A1, Toole et al U.S. Patent No. 8,584,219 B1 (hereinafter Toole) and Jubilee et al US 2022/0021706 A1 (hereinafter Jubilee) as applied to claim 9 above, and further in view of Butler et al U.S. Patent No. 9,268,920 B1 (hereinafter Butler).
As to claim 13, the Kamat-Toole-Jubilee combination does not teach determining a reauthentication interval based on the first device being within the threshold distance of the second device.  The Kamat-Toole-Jubilee combination does not teach wherein performing the first authentication is at a first time, disconnecting the first device from the protected resource is at a second time, and the first time and the second time are separated by the reauthentication interval.  
Butler teaches determining a reauthentication interval based on the first device being within the threshold distance of the second device (i.e. reauthentication based on proximity) [abstract].  Butler teaches wherein performing the first authentication is at a first time, disconnecting (i.e. terminating connection) [abstract] the first device from the protected resource is at a second time, and the first time and the second time are separated by the reauthentication interval [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Toole-Jubilee combination so that a reauthentication interval would have been determined based on the first device being within the threshold distance of the second device.  Performing the first authentication would have been at a first time, disconnecting the first device from the protected resource would have been at a second time, and the first time and the second time would have been separated by the reauthentication interval.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Toole-Jubilee combination by the teaching of Butler because helps control access to content [column 1, lines 7-13].
18.  Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over T Kamat US 2013/0167211 A1, Toole et al U.S. Patent No. 8,584,219 B1 (hereinafter Toole) and Jubilee et al US 2022/0021706 A1 (hereinafter Jubilee) as applied to claim 9 above, and further in view of Sim et al US 2020/0280616 A1 (hereinafter Sim).
As to claim 14, the Kamat-Toole-Jubilee combination does not teach receiving, from at least one independent device, an indication that the first user is operating the first device, the independent device being different than the first device, the second device, and the third device.  The Kamat-Toole-Jubilee combination does not teach wherein selecting the authentication factor is further based on the indication that the first user is operating the first device.  
Sim teaches receiving, from at least one independent device, an indication that the first user is operating the first device, the independent device being different than the first device, the second device, and the third device (i.e. receiving an indication of the first user operating device) [0091].  Sim teaches wherein selecting the authentication factor is further based on the indication that the first user is operating the first device [0091].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Toole-Jubilee combination so that an indication that the first user was operating the first device would have been received from at least one independent device, the independent device would have been different than the first device, the second device, and the third device.  The selecting the authentication factor would have been further based on the indication that the first user was operating the first device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Toole-Jubilee combination by the teaching of Sim because it helps manage user interaction and task completion using multiple devices [0003].
19.  Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat US 2013/0167211 A1, Toole et al U.S. Patent No. 8,584,219 B1 (hereinafter Toole), Jubilee et al US 2022/0021706 A1 (hereinafter Jubilee) and Sim et al US 2020/0280616 A1 (hereinafter Sim) as applied to claim 14 above, and further in view of Haynes et al US 2010/0167692 A1 (hereinafter Haynes).
As to claim 15, the Kamat-Toole-Jubilee-Sim combination does not teach the system of claim 14, wherein the indication that the first user is operating the first device comprises at least one of an image of the first user or audio of the first user.  
Haynes teaches that the indication that the first user is operating the first device comprises at least one of an image of the first user or audio of the first user (i.e. voice communication) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Toole-Jubilee-Sim combination so that the indication that the first user was operating the first device would have comprised at least one of an image of the first user or audio of the first user.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kamat-Toole-Jubilee-Sim combination by the teaching of Haynes because it provides security during voice calls [0002].
20.  Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al US 2015/0128240 A1 (hereinafter Richards) in view of Cho et al US 2018/0351944 A1 (hereinafter Cho).
As to claim 16, Richards discloses an authentication system, comprising: 
at least one processor [0035]; and 
one or more non-transitory media storing instructions that, when executed by the system [0035], cause the system to perform operations comprising: 
performing a first authentication of a first device or a first user of the first device (i.e. initial confirmation of the user’s identity) [0059]; 
based on performing the first authentication, connecting the first device to a protected resource (i.e. initiating communication) [0079]; 
determining that the first device is connected to at least one second device in a video conference, the at least one second device or at least one second user of the at least one second device being authenticated (i.e. devices are connected) [0081]; 
selecting an authentication factor based on the first device being connected to the at least one second device in the video conference (i.e. selecting one or more authenticators) [0078]; 
disconnecting the first device from the protected resource (i.e. leaving the call) [0082]; and 
transmitting, to the first device or a third device associated with the first user, a request for the authentication factor [0078].  
Richards does not teach determining a reauthentication interval based on the first device being connected to the at least one second device in the video conference.
Cho teaches determining a reauthentication interval based on the first device being connected to the at least one second device in the video conference [0147].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Richards so that a reauthentication interval would have been determined based on the first device being connected to the at least one second device in the video conference.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Richards by the teaching of Cho because it helps combine multi-factor authentication techniques [0004].
As to claim 17, Richards teaches the system of claim 16, wherein the authentication factor comprises a non-biometric authentication factor (i.e. username, password, pin code) [0046].  
21.  Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al US 2015/0128240 A1 (hereinafter Richards) and Cho et al US 2018/0351944 A1 (hereinafter Cho) as applied to claim 16 above, and further in view of Kamat US 2013/0167211 A1.
As to claim 18, the Richards-Cho combination does not teach the system of claim 16, wherein the reauthentication interval is longer than a default reauthentication interval.  
Kamat teaches that the reauthentication interval is longer than a default reauthentication interval (i.e. duration longer than default value) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Richards-Cho combination so that the reauthentication interval would have been longer than a default reauthentication interval.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Richards-Cho combination by the teaching of Kamat because it prevents a user from having an unlimited connection [0001].
22.  Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al US 2015/0128240 A1 (hereinafter Richards) and Cho et al US 2018/0351944 A1 (hereinafter Cho) as applied to claim 16 above, and further in view of Brannon US 2017/0126660 A1.
As to claim 19, the Richards-Cho combination does not teach receiving, from the first device or the third device, the first authentication factor.  The Richards-Cho combination does not teach based on receiving the first authentication factor, transmitting, to the first device or the third device, a request for a second authentication factor.  The Richards-Cho combination does not teach receiving, from the first device or the third device, the second authentication factor; and based on receiving the second authentication factor, reconnecting the first device to the protected resource.  
Brannon teaches receiving, from the first device or the third device, the first authentication factor (i.e. providing SSO credential) [0035].  Brannon teaches based on receiving the first authentication factor, transmitting, to the first device or the third device, a request for a second authentication factor (i.e. after determining that multi-factor authentication is required requesting another factor) [0035].  Brannon teaches receiving, from the first device or the third device, the second authentication factor [0035].  Brannon teaches based on receiving the second authentication factor, reconnecting the first device to the protected resource [0035].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Richards-Cho combination so that the first authentication factor would have been received from the first device or the third device.  Based on receiving the first authentication factor a request for a second authentication factor would have been transmitted to the first device or the third device.  The second authentication factor would have been received from the first device or the third device.  Based on receiving the second authentication factor the first device would have been reconnected to the protected resource.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Richards-Cho combination by the teaching of Brannon because it provides multi-factor authentication for native applications [0004].
23.  Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al US 2015/0128240 A1 (hereinafter Richards) and Cho et al US 2018/0351944 A1 (hereinafter Cho) as applied to claim 16 above, and further in view of Sim et al US 2020/0280616 A1 (hereinafter Sim).
As to claim 20, the Richards-Cho combination does not teach receiving, from at least one independent device, an indication that the first user is operating the first device, the independent device being different than the first device and the third device, the indication comprising at least one of an image of the first user or audio of the first user.  The Richards-Cho combination does not teach wherein selecting the authentication factor is further based on the indication that the first user is operating the first device.
Sim teaches receiving, from at least one independent device, an indication that the first user is operating the first device, the independent device being different than the first device and the third device, the indication comprising at least one of an image of the first user or audio of the first user (i.e. receiving an indication of the first user operating device) [0091].  Sim teaches wherein selecting the authentication factor is further based on the indication that the first user is operating the first device [0091].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Richards-Cho combination so that it would have been received, from at least one independent device, an indication that the first user was operating the first device, the independent device was different than the first device and the third device, the indication comprising at least one of an image of the first user or audio of the first user.  The authentication factor would have been selected further based on the indication that the first user was operating the first device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Richards-Cho combination by the teaching of Sim because it helps manage user interaction and task completion using multiple devices [0003].
Relevant Prior Art
24.  The following references have been considered relevant by the examiner:
A.  Dasgupta et al US 2016/0359838 A1 directed to adaptive selection of multiple modalities for authentication in different operating environments [abstract].
B.  Gordon et al US 2019/0044942 A1 directed to biometric behavior-based authentication that may be enhanced by using convolutional deep neural networks to learn subject-specific features for each subject [abstract].
C.  Leow US 2016/0165036 A1 directed to securely and automatically identifying users to an inquirer for purposes of obtaining user identifying information [abstract].
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492